Citation Nr: 0713795	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for folliculitis/chloracne.

2.  Entitlement to an effective date prior to November 18, 
1996, for the award of service connection for 
folliculitis/chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of an increased initial disability rating for 
folliculitis/chloracne is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

On November 18, 1996, the RO received the veteran's initial 
claim for entitlement to service connection for a skin 
disorder, secondary to his inservice exposure to Agent 
Orange.


CONCLUSION OF LAW

The criteria for an effective date prior to November 18, 
1996, for the grant of service connection for 
folliculitis/chloracne have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
and supplemental statements of the case, advised the veteran 
of the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  This 
case arises from the veteran's initial claim filed in 
November 1996, years before the enactment of the Veterans 
Claims Assistance Act of 2000.  Although complete notice may 
not have been provided to the appellant prior to the initial 
adjudication herein, the appellant has not been prejudiced 
thereby.  The content of the notice subsequently provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify, and the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board further notes that the facts in 
this matter are not in dispute.  The veteran is seeking an 
earlier effective date for the award of service connection 
for folliculitis/chloracne.  Specifically, he claims that the 
effective date should the date of his return from Vietnam, 
but does not allege that he filed a claim for service 
connection for a skin disorder prior to November 18, 1996.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
337 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the veteran served on active duty in the Army 
from August 1968 to August 1970, including service in the 
Republic of Vietnam from January 1, 1969 to December 31, 
1969.

On November 18, 1996, the veteran filed a claim for 
entitlement to service connection for a skin disorder, 
secondary to inservice exposure to Agent Orange.  There is no 
document in the claims folder which is a formal or informal 
claim seeking service connection for a skin disorder prior to 
this date.  A VA examiner in September 2000 found that the 
veteran had chloracne that was "probably due to exposure to 
Agent Orange in Vietnam."  Thereafter, in August 2002, the 
RO issued a rating decision which granted service connection 
for folliculitis/chloracne, secondary to the veteran's 
inservice exposure to herbicide agents (including Agent 
Orange), assigning a 10 percent disability rating, effective 
from November 18, 1996.  The veteran has appealed this 
decision seeking an effective date prior to November 18, 
1996, for the award of service connection for 
folliculitis/chloracne.

The effective date of an evaluation and award of compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is any communication or action indicating 
intent to apply for one or more benefits.  38 C.F.R. § 
3.155(a) (2006).  

After reviewing the evidence of record, the Board finds that 
the veteran's initial claim for service connection for 
folliculitis/chloracne was received by the RO on November 18, 
1996.  The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400 are clear that an award of service connection "shall" 
not be earlier than the date of receipt of application 
therefor.  Here, the claim received on November 18, 1996, was 
the earliest dated submission by the veteran evidencing an 
attempt to apply for this benefit, and there are no documents 
that can be construed as a claim prior to this date.  See 38 
C.F.R. §§ 3.1, 3.155.  Accordingly, the date of receipt of 
the veteran's claim, November 18, 1996, is the appropriate 
effective date for service connection under the provisions of 
38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400.

The veteran argues that service connection for 
folliculitis/chloracne effective should be granted from the 
day he returned from Vietnam.  If a claim is received within 
one year after separation from service, the effective date of 
an award of service connection shall be the day following the 
veteran's separation from active service or the date 
entitlement arose; otherwise, the effective date shall be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
Accordingly in the instant case, there is no legal basis to 
validate his argument.  As a claim was not received within a 
year after the veteran's service separation, the effective 
date of the award of service connection for a skin disorder 
can be no earlier than the date of receipt of the claim, in 
this case, November 18, 1996.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.   


ORDER

An effective date prior to November 18, 1996, for the award 
of service connection for folliculitis/chloracne is denied.


REMAND

The veteran is seeking an initial disability rating in excess 
of 10 percent for his service-connected 
folliculitis/chloracne.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  
Specifically, the veteran's representative has argued that 
the current medical evidence of record is insufficient for 
purposes of rating the veteran's service-connected 
folliculitis/chloracne.  Under these circumstances, the RO 
should schedule the veteran for a VA examination to determine 
the severity of his service-connected folliculitis/chloracne.  
This examination should be conducted with special 
consideration being given to the rating criteria from both 
the current and prior versions of Diagnostic Code 7806, which 
changed during the course of this appeal.  Compare 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002) with 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his 
service-connected folliculitis/chloracne 
since March 1999.  The RO must then 
attempt obtain copies of the related 
medical records that are not already in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

2.  Thereafter, the veteran must be 
afforded an appropriate examination to 
determine the severity of his 
folliculitis/chloracne.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected skin 
condition.  Specifically, the examiner 
must state the percentage of the 
veteran's body that is affected by his 
service-connected skin condition, whether 
the affected area(s) is (are) exposed, 
and if so by how much, and whether the 
veteran's service-connected skin 
condition is or has been treated with 
topical or systemic therapies, such as 
corticosteroids or other 
immunosuppressive drugs, and to what 
extent time period in the last 12 months.  
A complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared should be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report to the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then review and re-
adjudicate the veteran's claim for 
entitlement to an initial skin disability 
rating in excess of 10 percent.  The RO 
must consider the revised provisions of 
38 C.F.R. § 4.118, pertaining to the 
evaluation of skin conditions.  See 67 
Fed. Reg. 49,590-599 (July 31, 2002).  If 
any such action does not resolve each 
claim to the veteran's satisfaction, the 
RO must provide the veteran and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


